Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action responds to an amendment filed on 5/31/2022.

Acknowledgement
The amendment filed on 5/31/2022, responding to the office action mailed on 3/3/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-9, 11-14, 16-17, 21, 26-29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2008/0111120; Lee hereinafter).

With regard to claim 26, Lee discloses an integrated circuit (IC) structure (e.g. Fig.2G with corresponding texts) comprising: 
a fin structure 21/23 (para[0023-0024]) including 
a bottom portion 21 and 
a top portion 23 above the bottom portion 21, the bottom 21 and top portions 23 including semiconductor material; and 
a diode (D; para[0025]) including 
a bottom region 21_1 (para[0024]) associated with at least the bottom portion 21 of the fin structure 21/23, the bottom region 21_1 comprising 
one of n-type and p-type dopant (para[0023]; first type), 
a top region (region of 23) associated with at least the top portion 23 of the fin structure 21/23, the top region comprising the other of 
n-type and p-type dopant (para[0023]), 
a bottom terminal 12 (para[0040]) electrically connected (Fig.2G) to and laterally surrounding (Fig.2G) a portion of the bottom region (21_1), and 
a top terminal 27 (para[0042]) electrically connected to the top region 23.

With regard to claim 27, Lee discloses the IC structure of claim 26, wherein the diode is a first diode (right side one) associated with a first section of the fin structure (right side section), and the IC structure further comprises: a second diode (left side diode) associated with a second section of the fin structure (left side fin) and including a bottom region 21_1 associated with at least the bottom portion 21_1 of the second region of the fin structure 21/23, and a top region associated with at least the top portion 23 of the second region of the fin structure 21/23, wherein the bottom terminal 12 is also electrically connected (Fig.2G) to the bottom region of the second diode, and the top terminal 27 is also electrically connected to the top region of the second diode (left side diode), such that the first and second diodes are electrically connected in parallel (Fig.2G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Balakrishnan et al (US 2017/0287902; Balakrishnan hereinafter).

With regard to claim 28, Lee discloses the limitations of the claim with the exception of the IC structure, further comprising a transistor device associated with one of the bottom portion of the fin structure, the top portion of the fin structure, or a top or bottom portion of another fin structure that is either adjacent and parallel to the fin structure or collinear with the fin structure. However, Balakrishnan discloses the IC structure (Fig.26), further comprising a transistor device 400 (para[0151]) associated with a top or bottom portion of another fin structure 200 (para[0151]) that is adjacent to the fin structure 210/220. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a vertical transistor with Lee’s diode for the purpose of integrating transistor and diode on the same substrate for large scale integration to produce complex devices (para[0047] of Balakrishnan).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Balakrishnan et al (US 10,079,228; Balakrishnan 1 hereinafter).

With regard to claim 29, Lee discloses the IC structure of claim 26, with the exception of wherein the bottom portion of the fin structure comprises a first Group III-V semiconductor material, and the top portion of the fin structure comprises a second Group III-V semiconductor material that is compositionally distinct from the first Group III-V semiconductor material. However, e.g. Fig.3A of Balakrishnan 1 discloses wherein the bottom portion of the fin structure 20a comprises a first Group III-V semiconductor material (col.6, line 29), and the top portion of the fin structure 25a comprises a second Group III-V semiconductor material (col.6, line 29) that is compositionally distinct (distinct with n and p-type doping) from the first Group III-V semiconductor material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Balakrishnan 1’s III-V material with Balakrishnan semiconductor material as they are equivalent and could provide predictable results. 

Allowable Subject Matter
Claims 1-9, 11-14, 16-17 and 21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-9, 11-14 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a bottom transistor associated with the bottom portion of the fin structure; a top transistor above the bottom transistor and associated with the top portion of the fin structure; and a vertical diode including a bottom region associated with at least the bottom portion of the fin structure in combination with other elements of the claim 1.

Claims 16-17 and 21 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 16 that recites a bottom transistor associated with the bottom portion of the first fin structure; a top transistor above the bottom transistor and associated with the top portion of the first fin structure; and a vertical diode in combination with other elements of the claim 16.

Response to Arguments
Applicant's arguments with respect to claims 26-29 have been fully considered but they are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selim Ahmed whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896